Opinion issued January 26, 2016




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00184-CR
                           ———————————
                  JOVANTE CHARLES BANKS, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 180th District Court
                           Harris County, Texas
                       Trial Court Case No. 1370633


                          MEMORANDUM OPINION

      Appellant, Jovante Charles Banks, challenges the trial court’s judgment

adjudicating him guilty of the offense of aggravated sexual assault of a child1 and




1
      See TEX. PENAL CODE ANN. § 22.021(a)(1)(B)(iii), (2)(B) (Vernon Supp. 2015).
sentencing him to 14 years in prison. In one issue, Appellant asserts that the trial

court abused its discretion in granting the State’s motion to adjudicate.

      We affirm.

                                       Background

      Appellant was placed on eight years’ deferred adjudication community

supervision after pleading guilty to the offense of aggravated sexual assault of a

child. The conditions of his community supervision required Appellant (1) to

report to his community supervision officer on the scheduled dates; (2) not to

travel outside Harris County, unless permitted by his community supervision

officer; (3) to comply with sex offender registration requirements; (4) to participate

in sex offender treatment; (5) not to reside within a 1,000 feet of a place where

children commonly gather; (6) to display a sign on the exterior door of his home

warning that that children were not allowed to enter; and (7) not to access the

Internet.

      On November 26, 2013, the State filed its motion to adjudicate, alleging that

Appellant had violated the foregoing conditions. The trial court conducted an

evidentiary hearing on the motion. Appellant did not deny that he had violated the

conditions of community supervision as alleged by the State. Instead, Appellant

asserted that, due to his mental deficiencies, he had not understood the conditions

of his community supervision or the consequences of violating them.



                                          2
      At the hearing, the State called court liaison officer Jackie Scurry, who

testified that she had met with Appellant on July 9, 2013, the first day of his

community supervision. She stated she had reviewed the conditions of Appellant’s

community supervision with him, and Appellant had signed the conditions in her

presence.

      On cross-examination, Scurry remembered that, when she explained the

conditions, Appellant had not been “serious enough” and had been “just playing

and laughing.” After she explained the conditions to him, Scurry told Appellant

that he would begin reporting to a community supervision officer at a satellite

office. The written terms and conditions of community supervision, signed by

Appellant and Scurry, were admitted into evidence at the hearing.

      Scurry also testified that, after the State filed the motion to adjudicate,

Appellant was arrested in New Orleans. Scurry confirmed that Appellant had

never received permission to leave Harris County, as required by the terms of his

community supervision.

      Janet Ford was Appellant’s assigned community supervision officer. She

testified that, when she initially met with him, she read and explained each

condition of community supervision to Appellant.         At that time, Appellant

indicated to Ford that he understood the conditions. One of the conditions that




                                        3
Ford explained to Appellant was his duty to report to her. Appellant indicated that

he understood that condition.

        Appellant reported to Ford on his first required report date of July 11, 2013.

Appellant did not, however, report on July 18, as required. Ford sent a failure-to-

report letter to Appellant, telling him to report on July 25. When he did not report

on that date, Ford sent another letter directing Appellant to report on August 1.

Because he did not report on August 1, Ford prepared a motion to adjudicate

Appellant’s guilt. The trial court did not grant the motion but instead permitted

Appellant to remain on community supervision. The trial court instructed

Appellant to report on September 20, 2013. Appellant complied, reporting on that

date.

        Appellant was also required to report to the sex-offender unit on September

27, but he failed to report on that date. Ford left a voice message for Appellant and

sent a letter to him, instructing him to report on October 3.

        Ford received a phone call from Appellant on September 30. Appellant told

her that he had forgotten to report on September 27. Appellant also told Ford that

he had an appointment on October 3 with the Houston Police Department to

complete his sex-offender registration.        Ford told Appellant to keep that

appointment and to disregard her letter instructing him to report to her on October

3. She told him to instead report to her on October 4.



                                           4
      Ford testified that when she met with Appellant on October 4, “I went over

all of his conditions of probation with him and I explained each condition to him

and he stated he understood all the conditions, but he wasn’t going to do any of

them, because we were just trying to violate him.” Ford testified. “[Appellant]

didn’t say he didn’t understand [the conditions]. He just said he wasn’t going to do

anything because he felt like we were trying to set him up.” Appellant told Ford

that he thought that the State “had it good” with the trial court judge and that the

judge would revoke his community supervision if the State simply asked. Ford

indicated that Appellant was “well aware” of what he was saying when he stated

that he was planning not to comply with the conditions.

      Ford testified that, during the October 4 meeting, Appellant repeatedly said,

“Mama, come and get me.” Ford asked Appellant what he meant by this remark,

and Appellant told her that he wanted to move back to New Orleans to live with

his mother. Ford told Appellant that she would determine whether his case could

be transferred to New Orleans. To do this, Ford told Appellant that she would

need his mother’s address.

      Ford also referred Appellant to the Greater Houston Psychological Institute

for a sex-offender evaluation and for a mental health evaluation. Ford indicated

that, despite the referral, Appellant made no apparent effort to have the

evaluations.



                                         5
      Ford next met with Appellant on October 10, 2013.            Throughout the

meeting, Appellant said that he wanted to return home to New Orleans to live with

his mother. Ford again told Appellant that she needed his mother’s address to

facilitate the transfer of his community supervision to New Orleans, but Appellant

said he did not know the address. During this visit, Appellant also admitted that he

had accessed the Internet, which was a violation of the conditions of his

community supervision.

      Appellant next met with Ford on October 16. Appellant advised Ford that

his mother no longer wanted him to live with her.

      Appellant did not report to Ford on the next scheduled report date of October

23. Ford called the contact numbers provided by Appellant. Ford also sent a letter

to Appellant, instructing him to report on October 30. Appellant called Ford on

October 29, and left a message for her. In the message, Appellant apologized for

missing his appointment, and he asked Ford to call him. However, Appellant did

not leave a contact number at which Ford could reach him. Appellant did not

report to Ford on October 30, as instructed.        Ford sent Appellant a letter,

instructing him to report to her on November 12; however, Appellant failed to

report on that date, too. Ford called Appellant’s contact numbers, some of which

were disconnected. She sent him another letter, instructing him to report to her on

November 25.



                                         6
      On November 20, Appellant called Ford. He told her that he had been

kidnapped. Ford asked Appellant whether he had reported the kidnapping to the

authorities. Ford requested Appellant “to come in and report” to her and asked him

his location; however, Appellant would not provide information to Ford and did

not report to Ford. After the November 20 phone call, Ford did not hear from

Appellant again.

      Ford also testified about additional violations of the conditions of

Appellant’s community supervision. She stated that Appellant did not participate

in sex-offender treatment, as required. A check of the Appellant’s address, where

he claimed to reside, revealed that his home was closer than 1,000 feet to a pool

and a playground where children might gather. This was a violation of the child

safety zone restriction found in the conditions of his community supervision. In

addition, Appellant had not posted a sign on the door of his home warning that

children were not permitted to enter his residence; this was another condition of his

community supervision.

      Ford testified that she had explained all of these conditions to Appellant at

the October 4 meeting. She stated that Appellant “seemed to understand” the

conditions. Ford testified that Appellant never indicated that he did not understand

the conditions. Ford stated that Appellant had told her that “he wasn’t going to do

anything because he felt like we were trying to set him up.”



                                         7
      On cross-examination, Ford acknowledged that there are “different options

available to people placed on community supervision,” including transferring the

community supervision to another county or state, where the probationer has a

better support network and better chance of success. Another option is to place the

probationer on the “mental health caseload,” described at the hearing as being “a

mental health oriented probation” that is “designed towards realizing that a person

with a mental health issue needs a little more help than a regular probationer.” At

the hearing, it was undisputed that, at the time he was initially placed on

community supervision, neither the community supervision officers nor the the

trial court had been aware that Appellant may have mental health issues or that he

may want his community supervision transferred to New Orleans.

      Ford acknowledged that Appellant told her he had received social security

income “for schizophrenia, AD/HD, bipolar, everything.”          She testified that

Appellant could have been transferred to the mental health caseload “but we

needed his diagnosis in writing and I had asked him to provide medical paperwork,

but he [said] he had lost all of his paperwork.” She stated that was why she

referred him for a mental health evaluation, which he never attended.

      When the State filed the motion to adjudicate Appellant’s guilt, defense

counsel requested the trial court to order a psychiatric examination of Appellant to

determine whether he was competent to stand trial. The trial court granted the



                                         8
motion.        Psychologist Dr. Jon’Vile Brown examined Appellant to determine

whether Appellant was competent to stand trial. The defense called Dr. Brown to

testify at the adjudication hearing, and the trial court also took judicial notice of

Dr. Brown’s written competency evaluation contained in the clerk’s record. In the

written evaluation, Dr. Brown had determined that Appellant was competent to

stand trial.

       At the hearing, Dr. Brown agreed that “a person can have mental health

issues and still be competent.” Dr. Brown’s report, and his testimony, which

tracked his report, indicated that Appellant had some mental health issues.

       Dr. Brown testified that he met with Appellant on September 30, 2014. At

the meeting, Appellant was cooperative but irritable. Appellant told Dr. Brown

that he was frustrated and angry because “he knew he wasn’t going home,” and

Appellant “didn’t think his lawyer was fighting for him.” Dr. Brown described

Appellant’s thought process as “tangential,” meaning Appellant was “jumping

from topic to topic” as he spoke.       Dr. Brown also wrote in his report that

Appellant’s speech was simplistic and child-like in tone.

       In making his competency evaluation, Dr. Brown obtained background

information regarding Appellant. With regard to education, Dr. Brown learned

that Appellant had been enrolled in special education classes while growing up in

New Orleans. Appellant had obtained a ninth or tenth grade education.



                                         9
      Twenty-eight-year-old Appellant told Dr. Brown that he had never been

employed but had received social security disability income after he sustained a

gunshot wound to the head. Appellant told Dr. Brown that he had previously been

diagnosed with bipolar disorder and had a number of psychiatric hospitalizations in

New Orleans. Appellant also told Dr. Brown that he had a history of alcohol and

cannabis use.

      In addition to meeting with Appellant, Dr. Brown obtained Appellant’s

medical records from the Mental Health and Mental Retardation Authority

(MHMRA). Those records indicated that Appellant was first referred to MHMRA

in 2010 for a psychiatric assessment when he was incarcerated for another offense.

The 2010 records indicated that Appellant reported a history of bipolar disorder,

depression, and auditory hallucinations.

      Dr. Brown also reviewed Appellant’s medical records from the Harris

County Jail. Appellant had been placed in jail after his arrest in New Orleans,

following the State’s filing of the instant motion to adjudicate. The jail’s medical

records indicated that Appellant was seen by medical staff on May 19, 2014.

Appellant reported having a seizure disorder, but the disorder could not be

confirmed. Dr. Brown noted that the physician who saw Appellant suspected

“malingering.”




                                           10
      Dr. Brown’s report states the jail records indicated Appellant was seen for a

psychiatric assessment. The records indicated that Appellant had “poor grooming”

and was “uncooperative.” Appellant reported that he had been diagnosed with

bipolar disorder in Louisiana but denied any depression or hallucinations. Dr.

Brown’s report stated that the records indicated that Appellant was diagnosed with

“Mood Disorder Not Otherwise Specified.” Dr. Brown noted that Appellant was

prescribed a psychoactive medication and “ordered to be transferred to general

population housing, indicating that the examining psychiatrist observed the

defendant to be stable and not in need of specialized mental health housing.”

      The jail medical records also indicated that Appellant was seen for a follow-

up assessment on May 29, 2014. Appellant was cooperative and reported that he

had a history of “bipolar disorder, depression, and ADHD.” Appellant also stated

that he had in the past participated in inpatient and outpatient psychiatric treatment.

Dr. Brown noted that the records indicated that Appellant’s “mental status was

reportedly intact, as was evidenced by coherent thought processes, alert

consciousness, productive speech, and appropriate emotions.” Dr. Brown also

noted that Appellant “denied experiences of auditory hallucinations, paranoid

ideation, or thoughts of harming himself or others.”

      The records showed that Appellant was seen again by MHMRA on August

11, 2014, following “a deputy referral,” which indicated that Appellant was



                                          11
“talking to himself.”    Dr. Brown’s report states that Appellant reported to

MHMRA “that he is facing 45 years [in prison] and stated that he is experiencing

depressed mood, daily visual hallucinations of his deceased son, and insomnia.”

Appellant also indicated at the appointment that his medication was causing him to

shake. Dr. Brown stated in his competency evaluation that the medical records

showed that, “[d]espite reporting daily visual hallucinations, the [MHMRA]

examiner did not observe overt behaviors indicative of psychosis, and the

defendant’s mental status was reportedly intact.” Dr. Brown wrote, “The examiner

noted that the defendant ‘appears to demonstrate some possible manipulation.’”

      Dr. Brown further indicated that Appellant was seen for “mental health

medication monitoring appointment” on August 15, 2014. Appellant reported that

he was not taking his medication because it did not work and made him shake.

Appellant “reported auditory hallucinations,” specifically that he was hearing “the

voice of Chucky.” Appellant was also paranoid, “believing others are out to get

him,” and exhibited a “depressed mood.”

      Appellant had a follow-up at MHMRA on September 5, 2014. In his report,

Dr. Brown stated that the medical records showed that Appellant “continued to

report auditory and visual hallucinations (seeing and hearing a ‘Chucky Doll’)

instructing him to hurt those who have hurt him.” Appellant stated that he was not




                                        12
taking his medication “because he is waiting to stand trial and wants to be deemed

incompetent and believes that not taking medications will work in his favor.”

      In his competency evaluation, Dr. Brown wrote: “Based on clinical

interview, observation, and review of available medical records, it is the opinion of

this examiner that the defendant has symptoms consistent with diagnoses of Mood

Disorder Not Otherwise Specified (per history), Personality Disorder Not

Otherwise Specified (NOS), Cannabis Abuse, Alcohol Abuse, and Borderline

Intellectual Functioning.” At the adjudication hearing, Dr. Brown explained that

“borderline intellectual functioning” means that Appellant does not “fall into the

category of an intellectual disability, which used to be known as mental

retardation, but there are some questions about his cognitive abilities.”

      Dr. Brown also determined in his evaluation that Appellant understood the

charges against him and “the consequences associated with the plea options.” He

found that Appellant’s “psychiatric condition does not presently impair his ability

to engage with counsel in a reasonable and rational manner.”                Dr. Brown

concluded: “In this examiner’s opinion, the defendant’s presentation, including

information gathered from records and observation, does not overcome the

presumption of competency at this time.”

      At the adjudication hearing, Appellant also offered the testimony of his

mother, Yvette Banks. She testified that Appellant was shot in the head when he



                                          13
was 13 years old. Banks indicated that Appellant has been hospitalized for mental

health issues a number of times. She testified that Appellant has a “childlike

mind” and does not understand the consequences of his actions.

      During closing arguments, the defense requested the trial court to reinstate

Appellant on deferred adjudication community supervision on a mental health

caseload. The defense acknowledged that neither the trial court nor the State knew

of Appellant’s mental health issues when he was initially placed on deferred

adjudication community supervision. The defense claimed that, given his mental

health issues, Appellant had no chance of succeeding on community supervision

without the additional support of being placed on a mental health caseload.

Appellant asserted that the evidence showed that he had made some effort to

comply with the conditions of his community supervision, but given his mental

health issues, he was unable to fully comply. The defense asserted that Appellant

would be able to succeed on community supervision if the trial court would place

him on a mental health caseload.

      In its closing argument, the State requested the trial court to adjudicate

Appellant’s guilt. The State averred that Appellant was not a good candidate for

community supervision.     The State asserted that the evidence showed that

Appellant had never taken community supervision seriously. The State pointed out

that Appellant had been made aware of the conditions of his community



                                       14
supervision “multiple times.” In addition, the State pointed out that, even on a

mental health caseload, Appellant would still need to report and to take his

medication. Appellant had demonstrated that he would not comply with such

conditions. The State also called attention to Ford’s testimony that she had given

Appellant a psychiatric referral, but he had not taken advantage of the referral.

The State concluded by requesting the trial court to sentence Appellant to 35 years

in prison.

      At the end of the hearing, the trial court stated:

      Having considered the testimony and evidence presented by both
      sides in this case, I find that the State has proved by a preponderance
      of the evidence that you did violate the terms and conditions of your
      probation. As a result of that I find you guilty at this time of
      aggravated sexual assault of a child and I will sentence you to 14
      years in the Texas Department of Corrections.

      This appeal followed.

                                  Adjudication of Guilt

      In his sole issue, Appellant asserts that the trial court abused its discretion by

adjudicating him guilty.

A.    Standard of Review & Applicable Law

      A trial court’s determination on a motion to adjudicate is reviewable in the

same manner as a determination of a motion to revoke community supervision.

TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (Vernon Supp. 2015).                    A

revocation proceeding is neither criminal nor civil in nature; rather, it is an


                                          15
administrative proceeding. Canseco v. State, 199 S.W.3d 437, 438 (Tex. App.—

Houston [1st Dist.] 2006, pet. ref’d). At a revocation hearing, the State must prove

by a preponderance of the evidence that the defendant has violated a condition of

his community supervision. Id. at 438. The State satisfies its burden if the greater

weight of credible evidence creates a reasonable belief that the defendant violated a

condition of his probation as alleged by the State. Solis v. State, 589 S.W.2d 444,

447 (Tex. Crim. App. 1979); Armstrong v. State, 82 S.W.3d 444, 448 (Tex. App.—

Austin 2002, pet. ref’d). Proof of a single violation is sufficient to support a

revocation. Canseco, 199 S.W.3d at 439.

      Our review of an order adjudicating guilt and revoking community

supervision is limited to determining whether the trial court abused its discretion in

determining that the defendant violated the terms of his community supervision.

See Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006); Duncan v.

State, 321 S.W.3d 53, 56–57 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d).

We view the evidence in the light most favorable to the trial court’s order. See

Garrett v. State, 619 S.W.2d 172, 174 (Tex. Crim. App. 1981); Canseco, 199
S.W.3d at 439. As the trier of fact at a revocation proceeding, the trial court

determines the credibility of the witnesses and the weight to be given to their

testimony. Garrett, 619 S.W.2d at 174; Armstrong, 82 S.W.3d at 448.




                                         16
B.    Analysis

      Appellant asserts that the trial court abused its discretion by adjudicating

him guilty because “he was unable to satisfactorily comply with his conditions of

community supervision due to an inability to fully comprehend the consequences

of such failure due to his diminished mental acuity.” Appellant avers that the trial

court should have “first provid[ed] [him] with alternative dispositions that take into

account his limitations.”       Specifically, Appellant claims that, instead of

adjudicating him guilty, the trial court should have allowed him to continue on

community supervision and either placed him on a mental health caseload or

transferred his community supervision to New Orleans “where Appellant had a

support system that could assist him.”

      Appellant indicates that his “mental health deficiencies were made known to

the probation department . . . while he was still on probation.” To support this

assertion, Appellant points out that he indicated to Ford that he “believed that his

probation would be revoked regardless of his participation” and that he told Ford

“that the judicial system was against him in a way that would never permit him to

succeed.” Appellant also points out that he told Ford that he was receiving social

security income for “schizophrenia, AD/HD, bipolar, everything.” He cites Ford’s

testimony in which she stated that, at one meeting, Appellant repeatedly stated,

“Mama, come and get me” because he wanted to live in New Orleans.



                                         17
       Appellant fails to acknowledge, however, that the evidence showed that

Ford took steps to facilitate Appellant’s transfer to the mental health caseload.

Ford testified that she referred Appellant to the Greater Houston Psychological

Institute for a mental health evaluation. She also asked Appellant to provide her

with documentation showing that he had been previously diagnosed with a mental

illness.   Ford testified that Appellant never reported for the mental health

evaluation for which she had referred him, and he never provided her with

documentation to confirm his previous mental-illness diagnosis.

       In this regard, Ford testified:

       If we have the proper documentation he could have probably been put
       on the mental health caseload, but we needed his diagnosis in writing
       and I had asked him to provide medical paperwork, but he say he had
       lost all of his paperwork. That’s why I was impressing upon him to
       get that evaluation done with Greater Houston Psychological Institute,
       so we could have gotten it in writing and probably put him on a
       mental health caseload if warranted.

       Similarly, Ford requested Appellant, on a couple of occasions, to provide

him with the address of his mother in New Orleans. Ford testified that his case

could not be transferred without him providing an address.        Appellant never

provided her with his mother’s address or any other address to facilitate the

transfer of his community supervision to another location.

       In addition, as pointed out by the State in its closing argument, even if he

were transferred to a mental health caseload, Appellant would need to comply with



                                         18
reporting and treatment requirements. Here, the record shows that Appellant was

not amenable to treatment and at times refused to take his psychiatric medications.

The trial court, in its discretion, may have determined that transferring Appellant to

a mental health caseload or to another jurisdiction would be futile, given his

history.

      Appellant also points out that the trial court heard evidence indicating that

he suffers from mental deficiencies. In his brief, Appellant points to the following

evidence admitted at the adjudication hearing:

      1. Appellant’s speech was simplistic and childlike in tone.

      2. Appellant did not believe his attorney was fighting for him and[,] he
      suffered from a decrease in appetite and sleep and an increase in sadness.

      3. Appellant reported visual and auditory hallucinations.

      4. Appellant completed the ninth or tenth grade in New Orleans, Louisiana
      before withdrawing from school.

      5. While in school, Appellant was registered in special education classes.

      6. Appellant never received a G.E.D.

      7. Appellant previously suffered a gunshot wound to the head.

      8. Appellant had never been employed.

      9. While in New Orleans, Appellant had a history of being diagnosed with
      bipolar disorder and had multiple psychiatric hospitalizations.

      10. Appellant’s [MHMRA] records[,] which predated 2013.




                                         19
      11. In February 2010, Appellant received a psychiatric assessment and
      reported a history of bipolar disorder as well as auditory hallucinations and
      depression.

      12. On May 19, 2014, a psychiatrist indicated that Appellant had poor
      grooming, irritable mood, was uncooperative, and indicated that he received
      a bipolar and schizophrenia psychiatric diagnosis in Louisiana.

      13. At some point in his life, Appellant had been prescribed Depakote,
      which is a psychiatric medication.

      14. On August 11, 2014[,] Appellant was talking to himself, refusing to obey
      orders, and reported visual hallucinations of a deceased son and insomnia.

     15. On August 15, 2014[,] Appellant said that his medication was not
working.

      16. Appellant had auditory hallucinations, paranoia, poor grooming, poor
      insight, poor eye contact, depressed mood, circumstantial thought process,
      and was diagnosed as borderline intellectual functioning.

      Even given Appellant’s past history of mental health issues, the record did

not require the trial court to reinstate his community supervision and place him on

a mental health caseload. Evidence was presented that raised a question with

regard to whether Appellant was exaggerating his mental deficiencies or

intentionally sabotaging the treatment of his mental illness. Dr. Brown reported

that Appellant’s jail medical records indicated that Appellant had intentionally

refused to take his psychiatric medication. Appellant indicated that he believed

that not taking medications would “work in his favor” by helping him to be

deemed incompetent and thereby avoiding a guilty finding. Appellant’s medical




                                        20
records also indicated that the MHMRA examiner thought that Appellant

demonstrated “possible manipulation.”

      Moreover, evidence of Appellant’s mental deficiencies did not necessarily

show that he was unable to understand the conditions of his community

supervision or to comprehend the consequences of noncompliance.               To the

contrary, Appellant demonstrated his understanding of the reporting requirement

because he reported to Ford on some of the required dates. In addition, Ford

testified that Appellant left her a message on October 29 in which he apologized

for missing the October 23 meeting, providing some indication that Appellant

knew it was wrong to miss the meeting.

      Furthermore, Scurry and Ford testified that the conditions of Appellant’s

community supervision were explained to him. They testified that they believed

Appellant understood the conditions. Ford also testified that Appellant indicated to

her that he did not intend on complying with the conditions. She testified that

Appellant was “well aware” of what he was saying when he stated that he was

planning not to comply with the conditions.

      We acknowledge that Appellant’s mother, Yvette Banks, testified that

Appellant did not understand the consequences of his actions. However, as the fact

finder at a hearing on a motion to adjudicate guilt, the trial court was the exclusive

judge of the credibility of the witnesses. See Canseco, 199 S.W.3d at 439. It was



                                         21
therefore within the sole province of the trial court to consider Banks’s testimony

and evaluate her credibility. Accordingly, the trial court was free to believe or to

disbelieve all or part of Banks’s testimony. See id.

       Lastly, we note that Appellant relies on In re J.B., No. 02–06–00396–CV,

2007 WL 2331023, at *2 (Tex. App.—Fort Worth Aug. 16, 2007, no pet.) (mem.

op.). In that case, the trial court revoked a juvenile’s probation and committed him

to the Texas Youth Commission. Id. at *1. On appeal, J.B. argued that the

evidence showed he “did not have the capacity to understand the probation order or

to violate its conditions knowingly or willfully” because he suffered from mental

illness. Id. at *2.

       Upholding the trial court’s revocation order, the appellate court determined:

       While there was evidence that J.B. had been diagnosed with bipolar
       disorder and that his doctors changed his medication doses several
       times while he was in [a treatment program], there was no evidence
       that these circumstances caused J.B. to be unable to comprehend the
       order or how his conduct would violate it. There was, however,
       evidence showing the opposite-that J.B. did understand what was
       expected of him: Juan Lajara, J.B.’s intake probation officer, testified
       that when he reviewed the terms and conditions of probation with J.B.
       and J.B.’s mother, J.B. did not appear to have any problems
       understanding what Lajara was talking about because J.B. was able to
       explain the terms and conditions back to Lajara after Lajara initially
       presented them.

Id.

       In his brief, Appellant asserts that this case is different from the foregoing

case because, “[w]hereas J.B. understood the terms of his probation, Appellant’s


                                         22
actions and statements clearly demonstrate that his understanding was severely

lacking.” We disagree.

      As discussed, Ford and Scurry both testified that the conditions of the

community supervision were read to Appellant several times. The written terms

and conditions of the community supervision were signed by Appellant and

admitted into evidence. Ford testified that Appellant indicated that he understood

the conditions and never indicated that he did not understand them. Instead,

Appellant indicated to Ford that he would not comply with the conditions. In

addition, Appellant demonstrated his understanding of the conditions by his partial

compliance with them. Thus, In re J.B. does not undermine the trial court’s

adjudication in this case; rather, it supports it. See id.; see also See Sadler v. State,

No. 08–12–00203–CR, 2014 WL 3887963, at *2–3 (Tex. App.—El Paso Aug. 8,

2014, no pet.) (not designated for publication) (rejecting defendant’s claim that he

did not comprehend his community supervision conditions because he lacked

mental competence; court noted that defendant complied with some of the

conditions, thereby indicating his ability to understand and abide by those

conditions).

      Viewing the evidence in the light most favorable to the trial court’s ruling,

as we must, we conclude that the trial court reasonably could have determined that

the State proved, by a preponderance of the evidence, that Appellant violated at



                                           23
least one of the conditions of his community supervision. See Canseco, 199
S.W.3d at 438. We hold that the trial court did not abuse its discretion in revoking

Appellant’s community supervision and adjudicating Appellant’s guilt.           See

Rickels, 202 S.W.3d at 763.

      We overrule Appellant’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                                Laura Carter Higley
                                                Justice

Panel consists of Justices Higley, Huddle, and Lloyd.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           24